United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3419
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                Gregory R. Davis

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                         Submitted: September 21, 2020
                            Filed: December 30, 2020
                                 [Unpublished]
                                ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      In 2007, Gregory Davis pled guilty to conspiracy to distribute and possess
with intent to distribute fifty grams or more of cocaine base. In the written plea
agreement, Davis stipulated that (1) his offense involved more than 150 grams of
cocaine base, (2) he was convicted of offenses that might qualify him as a career
offender, and (3) he possessed a dangerous weapon during the charged drug
conspiracy. The district court 1 sentenced Davis to 262 months of imprisonment.2
That sentence was above the 240-month statutory minimum, but at the bottom of the
calculated United States Sentencing Guidelines Manual’s 262–327 months range.

       In 2018, Congress enacted the First Step Act, which made retroactive the Fair
Sentencing Act of 2010’s changes to the penalties for cocaine base offenses. United
States v. McDonald, 944 F.3d 769, 771 (8th Cir. 2019) (citing the First Step Act of
2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222, and the Fair Sentencing Act
of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372). Davis moved for a
sentence reduction under § 404 of the First Step Act. The district court denied that
motion, stating:

      The defendant requests resentencing and a determination that he is no
      longer a career offender. In the absence of that decision, the defendant
      requests that the court vary from the guideline range to a sentence of
      approximately half of what he received. However, the First Step Act is
      not a vehicle for wholesale resentencing of persons sentenced prior to
      the Fair Sentencing Act of 2010. The court has examined whether the
      defendant is entitled to relief pursuant to the First Step Act’s retroactive
      application of the Fair Sentencing Act. If the court were able to grant
      the requested relief, it would decline to exercise its discretion to do so.

Davis appeals that denial.

       We review the legal question of Davis’s sentence-reduction eligibility de novo
and the district court’s denial of that reduction for abuse of discretion. United States
v. Williams, 943 F.3d 841, 843 (8th Cir. 2019). The § 404 analysis involves two
steps. McDonald, 944 F.3d at 772. “First, the court must decide whether the

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
      2
       The district court sentenced Davis to 255 months of imprisonment and
credited him for seven months of time-served in state prison, bringing his total to
262 months.

                                          -2-
defendant is eligible for relief under § 404. Second, if the defendant is eligible, the
court must decide, in its discretion, whether to grant a reduction.” Id.

       We turn first to Davis’s eligibility. On appeal, the government concedes
Davis is eligible for relief in light of United States v. Banks. 960 F.3d 982, 984 (8th
Cir. 2020) (quoting McDonald, 944 F.3d at 772). Davis argues remand is necessary
because the district court failed to recognize his eligibility. We read the district
court’s order as stating that it would decline to exercise its discretion to grant Davis
relief under the First Step Act if he were eligible, not as a definitive statement that
Davis is ineligible. But even if the district court had erroneously concluded Davis
was ineligible for relief, an issue we do not decide, it would be harmless error
because the district court squarely stated that assuming Davis were eligible it would
decline to exercise its discretion to grant relief here. See United States v. Howard,
962 F.3d 1013, 1015 (8th Cir. 2020).

       We turn next to the district court’s discretionary determination.
Section 404(c) states that “[n]othing in this section shall be construed to require a
court to reduce any sentence.” However, the statute also provides that a defendant
is entitled to a “complete review” of his motion for a sentence reduction. Id. A
complete review means “a district court considered petitioner’s arguments in the
motion and had a reasoned basis for its decision.” United States v. Moore, 963 F.3d
725, 728 (8th Cir. 2020) (cleaned up) (quoting Williams, 943 F.3d at 844). Here, the
district court began its order by recounting the defendant’s sentencing history,
including his initial Guidelines range. The district court then discussed the First Step
Act’s effect on Davis’s range and concluded that his career offender designation
(which impacted his initial sentence) was unchanged. Finally, the district court
addressed the § 404 sentence-reduction analysis. It concluded by discussing step
two of the § 404 analysis: “If the court were able to grant the requested relief, it
would decline to exercise its discretion to do so.” We presume the district court
considered Davis’s arguments before making its sentencing determination, United
States v. Timberlake, 679 F.3d 1008, 1012 (8th Cir. 2012), and conclude the district
court’s statement that it would decline to exercise its First Step Act discretion is


                                          -3-
enough to “close[] the matter.” Howard, 962 F.3d at 1015; accord United States v.
Hoskins, 973 F.3d 918, 920–22 (8th Cir. 2020).

       The First Step Act does not require that the district court analyze the § 3553(a)
factors when exercising its discretion to deny relief or address every argument raised
by the defendant. Hoskins, 973 F.3d at 921; Banks, 960 F.3d at 985. This is
particularly true when, like here, the sentencing court also reviews the § 404 motion,
because the court is “uniquely positioned to consider the many factors necessary in
exercising its ultimate discretion.” Howard, 962 F.3d at 1015. Further, when a
district court decides to sentence within the Guidelines range “doing so will not
necessarily require lengthy explanation.” Rita v. United States, 551 U.S. 338, 356–
57 (2007). We therefore hold the district court did not abuse its substantial discretion
in denying Davis’s requested reduction.

      We affirm the district court’s judgment.
                      ______________________________




                                          -4-